        Case: 1:18-cv-06669 Document #: 62 Filed: 03/11/19 Page 1 of 1 PageID #:228

                                                                                                                                *William R. Wick
                                                                                                                                  John F. Mayer
                                                                                                                           Christopher R. Bandt
                                                                                                                                 **Jeremy T. Gill
                                                                                                                                   Ryan R. Graff
                                                                                                                               Justin F. Wallace
                                                                                                                             Katelyn P. Sandfort
                                                                                                                           Thomas A. Van Horn
                                                                                                                          Joshua M. Greatsinger
                                                                                                                              Sean A. Bukowski
                                                                                                                             Katherine T. Mayer

                     1425 Memorial Drive  Manitowoc, WI 54220 Telephone (920) 684-3321  Facsimile (920) 684-0544
                         * N14 W23777 Stone Ridge Dr., Ste. 170  Waukesha, WI 53188 Telephone (262) 408-5515
                                                 **Northwoods Office Cell (920) 242-4525
                   Ryan R. Graff (920) 645-6227  rgraff@nashlaw.com  Ingrid Hintz (920) 645-6230  ihintz@nashlaw.com


                                                         March 11, 2019

VIA ELECTRONIC FILING

Honorable Charles P. Kocoras
United States District Court for the Northern District of Illinois
219 S. Dearborn Street
Chicago, IL 60604

RE:    Hyer Standards, LLC v. Super G Lending, et al.
       Northern District of IL Eastern Division Case No. 1:18-CV-06669

Dear Judge Kocoras:

I received Attorney Cole and Matthews’ Motion for Leave to Withdraw as Counsel for Defendants
filed on March 8, 2019. There is a settlement conference scheduled for May 1, 2019 at 10:00 a.m.
As long as the withdrawal does not affect the settlement conference or scheduling other matters, the
plaintiff does not object to the withdrawal. If this matter will affect the settlement conference or
scheduling other matters, I would respectfully request that Attorney Cole or Matthews contact my
office to advise of the same so that we can reevaluate our position on this Motion.

If you have any questions, please do not hesitate to contact me.

                                              Very truly yours,

                                              NASH, SPINDLER, GRIMSTAD & McCRACKEN, LLP

                                              /s/ Ryan R. Graff

                                              By: Ryan R. Graff

RRG/ieh
Cc:   Attorney Stephanie Matthews / Attorney Mason Scott Cole (via electronic filing)
      Attorney Thomas J. Nitschke (via electronic filing)
      Attorney Jonathan Gonzalez (via electronic filing)
      Attorney Trevor Illes / Attorney David Pope (via electronic filing)




                                    Attorneys at Law Since 1872  www.nashlaw.com
                          (ALL MAIL SHOULD BE DIRECTED TO THE MANITOWOC ADDRESS)
